ON MOTION ROE REHEARING.
Per Curiam.
This court in its decision of this case did not overlook the fact, as suggested by counsel for the plaintiff in error in his motion for a rehearing, “that the undisputed evidence in said cause showed that the place where the defendant was alleged to have had pistol in his possession was on the road leading from the residence of the defendant on the farm of his landlord to the residence of said landlord; that the defendant was a cropper and forced to go to the house of the landlord to get mule that he worked; and that as to him, this was his place of business.” The evidence showed that the road in question was a public road, and, while the defendant had the right to carry a pistol, without first obtaining a license therefor, anywhere on the farm of his landlord, he- had no such right, in the absence of an emergency, on a public road — which obviously could not be a part of the farm, or the defendant’s place of business.

Rehearing denied.


Broyles, G. J., and Lulce and Bloodworth, JJ., concur.